Chapman, J.
The plaintiff declares upon a contract by which he agreed to labor for the defendants for a certain term, and to assign to them certain patents. No question is made in respect to the labor, it having been performed and paid for. In consideration of the assignment of the patents, they agreed to pay him “ an annual commission for the term of fourteen years from the first day of June last, should the company continue to use the said Newbury’s improvements so long,” stating the rate. The term commenced June 1st 1855. The plaintiff was one of the directors of the company; and by an arrangement made with his consent, and partly through his agency, the company agreed to sell out its property to the American Screw Company, of Providence. As a part of the arrangement, the vote recited in the report was passed by the defendants on the 7th of July 1860.
On the 12th of July 1860 the two companies completed their written agreement for the transfer, which was to include the shares of the stockholders in the Bay State Screw Company. The assignment of property was not completed till December 27th 1860, and in the mean time the business of the defendants went on as before. On that day the plaintiff received the twenty-five thousand dollars, and it is admitted that he accepted it as a consideration for annulling his agreement, and that the same, upon his acceptance of said payment, became and was thereby annulled.
Nothing can be plainer, as elementary law, than that when *261mi agreement has been annulled no action lies to enforce it. But the plaintiff contends that he is entitled to recover because the defendants, after having paid him his annual commission for the year ending June 1st 1860, continued to use his patents until December 27th, for which they have paid him no commissions. The answer to this claim is, that when he on that day accepted the sum offered to him by the vote of July 7th, as a consideration for annulling the contract, it was in his power, by his construction of the agreement, to refuse to accept the terms offered, unless they would also pay him commissions up to that time. He did not see fit to demand this, but accepted the offer they made him without any qualification. By annulling the agreement, all claims under it were annulled; and the sum of $25,000 was all that he demanded for doing this.
This objection being fatal to the action, it is not necessary to consider the other points that have been argued.

Judgment for the defendants.